EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed August 9, 2022, with respect to claims 1-17, have been fully considered and are persuasive.  The rejection of claims 1, 3-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowable over the prior art.
Independent claims 1 and 15 are allowable, based on applicant’s remarks filed August 9, 2022, regarding a device and method for non-invasive, automatic, and in-situ detection and classification of pathogens, the device comprising: an optical switch to expose a sample comprising pathogens to the excitation radiation for a predetermined duration at a predetermined periodicity; and a detector to synchronously capture time-resolved fluorescence emission spectra, time-resolved reflectance, and time-resolved transmittance spectra at multiple spectral bands from the sample; an image processing module coupled to the imaging module comprising: an image processor to perform spatial and temporal resolution of the time-resolved fluorescence emission spectra, time-resolved reflectance, and time-resolved transmittance spectra to obtain a plurality of spectral parameters, so as to enable identification and classification of pathogens with high specificity in addition to detection of the pathogens.  
Claims 2-14 and 16-17 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gardner, Jr. et al (US 6,765,668 B2) discloses a method for detection of pathogenic microorganisms comprising: a) irradiating at least one Anthrax microorganism with light; then b) forming an image of the Anthrax microorganism using Raman shifted light from the Anthrax microorganism; then c) analyzing the Raman shifted light image for patterns characteristic of Anthrax microorganisms.

    PNG
    media_image1.png
    333
    531
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/F.P.B./Examiner, Art Unit 2884